Citation Nr: 1225509	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-38 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability, to include residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in September 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes private clinical opinions by Dr. B. dated in November 2008 and October 2010.  The Board finds that the opinions are not probative as they cite to an injury on February 17, 1957 and another injury in 1959; however, the Board finds that this was a misreading of the STRs, which reflect complaints on February 17, 1959 and follow-ups for the next four days.  In addition, the clinician's opinion provides no indication that the examiner considered the Veteran's post-service work experience, post-service work injury in September 2007, or the Veteran's age in rendering an opinion. 

The STRs reflect one incident of back complaints in February 1959.  It was noted that the Veteran had complaints to the lower part of his back.  The Veteran reported that during heavy seas, he fell on his back when he slipped on an oily deck in the after steering compartment.  He was given bed rest, a bed board under the mattress, hot water bottles to his back, and observation.  Two days later on February 19th, 1959, he was prescribed heat lamp treatment twice a day, a muscle relaxant, a methyl sol rub, an ace bandage, and bed privileges.  On February 20th 1959, he was prescribed heat lamp treatment three times a day, methyl sol rub, an ace bandage, and light duty.  On February 21st, he was prescribed heat lamp three times a day and methyl rub.  The STRs are negative for any further treatment or complaints with regard to his back.  

The Veteran avers that "[a]fter a short period of time [after the above incident], I started noticing a numbness in my legs and arms.  I doctored at Norfolk, VA on base for the numbness and feel it had to do with the nerves in my back from the injury."  (See VA Form 9.)  The Board notes that the STRs reflect a report of complaints of the Veteran's legs; however, it was approximately 1 1/2 years before February 1959 with no indication that it was due to the Veteran's back.  A November 1957 STR reflects that the Veteran reported that he "loses control over his left leg and that it gets limp.  There is pain starting from the left groin and hip that radiates downward to the heels.  He states that he is getting similar symptoms in the right leg."  The report is negative for any reference to the Veteran's back and notes that the examiner could find no evidence of pathology.  In addition, although the Veteran alleges that he continued to have back problems in service, the STRs are negative for any back complaints after February 1959.  The Veteran was discharged in March 1961.  

The Veteran asserts that his work incident in September 2007 was due, in part, to his in-service back problems, which made his back more susceptible to problems.  
An October 1, 2007  "BUNCH" record reflects that the Veteran had a diagnosis of lumbago/lumbar strain.  The examiner stated that it was her professional opinion that the Veteran's symptoms or physical findings were consistent with a reported injury sustained from a post-service September 12, 2007.  She noted that "twisting or turning motion of low back is a common cause of muscle or ligament strain- but also possible disk bulge."

An October 2007 physician healthcare network record reflects that the Veteran was being seen as a follow up for a work injury.  It was noted that he had severe pain and symptoms and had seen approximately five doctors.  Records from five different doctors are not associated with the claims file.  A December 2007 Physician Healthcare Network record reflects that the Veteran's back was "much better."  It was noted that he saw a chiropractor, Dr. S.,  which "worked wonders!!"  It also notes that he had no relief with Dr. R.  Under the diagnosis section, it is noted "[low back pain]-better!!"  Chiropractor records are not associated with the claims file, but may be helpful in adjudicating the Veteran's claim.  

The June 2009 VA examination report reflects that the Veteran stated that sometime in 1983, he was in bed for a few days because of acute back pain.  The Veteran has stated that he is unable to obtain post-service treatment records as they have been destroyed. (See VA form 9).  However, it is not clear if he is able to provide the more recent doctor and chiropractor records from approximately 2007.  

The claims file also includes a September 2011 VA examination report.  The VA examiner opined that the Veteran's back disability is less likely incurred in or caused by the claimed in-service injury event, or illness.  The examiner stated that degenerative changes were widespread in the Veteran's spine and do not correspond with a single injury.  He further opined that they Veteran's changes are consistent with the Veteran's age.  The Board finds that a supplemental opinion with a more thorough rationale would be helpful to the Board in adjudicating the Veteran's claim.  Specifically, the Board finds that it would be helpful for the examiner to discuss whether it is as likely as not that the incident in November 1957 is related to sciatica, and if so, is it likely that such an incident was acute and transitory, or a manifestation of a permanent injury.  The examiner should also discuss whether degenerative changes in the spine due to aging look different on x-ray than degenerative changes due to trauma, to include whether the Veteran's entire spine is consistent with degenerative changes due to aging.  If the examiner finds that the Veteran's current low back disability is due to trauma, the examiner should discuss the Veteran's contention that his in-service back complaints made his back more susceptible to future injury.  The examiner should consider, if pertinent, the Veteran' s post service work as a truck driver, in construction, and in an automobile factory, and his work injury in 2007.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received back treatment to include all doctors who examined and/or treated him in 2007 and all chiropractic care, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each mental health medical treatment provider identified, After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  

2.  Thereafter, request the September 2011 VA examiner, or another clinician if the September 2011 clinician is not feasibly available, to provide a supplemental opinion regarding the etiology of the Veteran's degenerative disease, to include a. whether it is as likely as not that the incident reported in the November 1957 STR is related to sciatica, and if so, is it likely that such an incident was acute and transitory, or a manifestation of a permanent injury; b. whether degenerative changes in the spine due to aging look different on x-ray than degenerative changes due to trauma, to include whether the Veteran's entire spine is consistent with degenerative changes due to aging; c. if the Veteran's degenerative disease is due to trauma, whether the Veteran's contention, that his in-service back complaints made his back more susceptible to future injury, is as likely as not, and d. the examiner should reconcile his/her opinion with the Veteran' s post service work as a truck driver, in construction, and in an automobile factory, and his work injury in 2007. 

If the September 2011 clinician, or another clinician if he is not feasibly available, determines that another VA examination is warranted, schedule the Veteran for such.  The examiner should provide an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current low back disability causally related to his military service.  The examiner's opinion should discuss the provisions of the paragraph above.  Any opinion expressed should be accompanied by a complete rationale.  

3.  After undertaking any other development deemed appropriate, the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the AMC should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



